DETAILED ACTION
Claims 1-23 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/24/2020 and 08/07/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 11-12, 14-17, 19-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (“Ross,” US 20160134599) and further in view of Innes et al (“Innes,” US 20140331297). 

Regarding claim 1, Ross discloses an appliance comprising:
a memory and a processor configured to cooperate with the memory to
communicate with a client device over a network to provide the client device, (Ross, [0040], [0043] & [0035], describe a memory and processor configured to cooperate with the memory to communicate with a client device over a network to provide the client device) 
communicate with the client device over the network to perform a registration operation with a relying party, (Ross, [0042], [0049]-[0051] describes communicating with the client device over the network to perform a registration with a relying party; also see [0055], [0060]-[0061], relying party). 
forward an authentication challenge message to the client device in response to the application receiving the authentication challenge message from the relying party for the user to access the resource, (Ross, [0036]-[0037], [0042], describe forwarding an authentication challenge message to the client device in response to the application receiving the authentication challenge message from the relying party for the user to access the resource; also see [0049], [0051], [0055], [0066], [0068], [0077], authentication challenge messages) and
receive an authentication answer message in response to the authentication challenge message from the client device, (Ross, [0066], [0072], [0076], [0080] describes receiving an authentication answer message in response to the authentication challenge message from the client device; [0036]-[0037], [0053], [0064], also see which further describe based upon a biometric characteristic)
the authentication answer messaging being based upon a biometric characteristic  (Ross, [0053], [0066], [0072], [0076], [0080] describes the authentication answer messaging being based upon a biometric characteristic; [0036]-[0037], [0053], [0064], also see which further describe based upon a biometric characteristic)
the application to forward the authentication answer message to the relying party to complete the authentication operation, (Ross, [0066]-[0068] & FIG 5G describes an application to forward the authentication answer message to the relying party to complete the authentication operation)
Ross fails to explicitly disclose a virtualized delivery appliance; with a virtualized session for a user; an application within the virtualized session performing an authentication operation with the relying party to access a resource, 
However, in an analogous art, Innes discloses a virtualized delivery appliance; (Innes, [0073], describes virtual private network connections are established and managed by an access gateway that manages, accelerates and improves the delivery of enterprise resources to the mobile device)
with a virtualized session for a user; (Innes, [0014], [0027], [0072] describes a virtualized environment with a virtualized session as a vpn for the user)
an application within the virtualized session performing an authentication operation with the relying party to access a resource, (Innes, [0014], [0027], [0072] describes a virtualized environment with a virtualized session as a vpn for the user that supports and enables single sign on authentication  to the purpose of granting access to multiple enterprise resources by a web browser [application] as described in paragraph [0029])
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Innes with the
method/system of Ross to include a virtualized delivery appliance; with a virtualized session for a user; an application within the virtualized session performing an authentication operation with the relying party to access a resource. One would have been motivated to provide approaches for a client device to securely access resources using a proxy device (Innes, [0001]).

Regarding claim 2, Ross and Innes disclose the virtual delivery appliance of claim 1.  
Ross further discloses wherein the client device comprises a biometric device configured to generate the biometric characteristic of the user, (Ross, [0053] descries a biometric identification reader (e.g. fingerprint scanner, camera) configured to read biometric information (e.g. an fingerprint, a facial image) from an Internet user)

Regarding claim 4, Ross and Innes disclose the virtual delivery appliance of claim 1.  
Ross further discloses wrapping (Ross, [0062], an API call may specify a query parameter “callback” setting it to the name of the function. The returned JSON may then be wrapped with <function-name>(“and”)). 
Innes further discloses wherein the client device and the virtualized session are configured to operate a virtual channel therebetween for wrapping the authentication challenge message and the authentication answer message within a channel protocol, (Innes, [0029], describes a client device; [0027], describes a virtualized session; [0172]-[0173] describes a virtual channel, [0081], describes wrapping using a channel protocol, [0117] describes challenge-response authentication) 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Innes with the method/system of Ross to wherein the client device and the virtualized session are configured to operate a virtual channel therebetween for wrapping the authentication challenge message and the authentication answer message within a channel protocol. One would have been motivated to provide approaches for a client device to securely access resources using a proxy device (Innes, [0001]). 

Regarding claim 5, Ross and Innes disclose the virtual delivery appliance of claim 1. 
Innes further discloses wherein the application comprises a web browser application, (Innes, [0029] describes wherein the application comprises a web browser application)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Innes with the method/system of Ross and Innes to include wherein the application comprises a web browser application. One would have been motivated to provide approaches for a client device to securely access resources using a proxy device (Innes, [0001]).

Regarding claim 6, Ross and Innes disclose the virtual delivery appliance of claim 5. 
Ross further discloses wherein said processor is configured to receive a web authentication application programming interface (API) command from the relying party (Ross, [0010]-[0013], [0037], describes wherein said processor is configured to receive a web authentication API call from the relying party; also see [0055]-[0056], [0062], [0066]-[0067], [0071]-[0073], [0075], [0082]-[0083], [0086]-[0087], [0094], [0101] which describe an API call in greater detail )

Regarding claim 7, Ross and Innes disclose the virtual delivery appliance of claim 6.
Ross further discloses wherein said processor is configured to translate the web authentication API command from the relying party into the authentication challenge message; (Ross, [0010]-[0013], [0037], describes wherein said processor is configured to translate the web authentication API call from the relying party into the authentication challenge message; also see [0055]-[0056], [0062], [0066]-[0067], [0071]-[0073], [0075], [0082]-[0083], [0086]-[0087], [0094], [0101] which describe an API call in greater detail )
and wherein the client device is configured to generate the web authentication API command based upon the authentication challenge message, (Ross, [0010]-[0013], [0037], describes and wherein the client device is configured to generate the web authentication API call based upon the authentication challenge message; also see [0055]-[0056], [0062], [0066]-[0067], [0071]-[0073], [0075], [0082]-[0083], [0086]-[0087], [0094], [0101] which describe an API call in greater detail)

Regarding claim 11, claim 11 is directed to a computing system. Claim 11 is similar in scope to claim 1 and is therefore rejected under the same rationale.

Regarding claim 12, claim 12 is directed to the computing system of claim 11. Claim 12 is similar in scope to claim 2 and is therefore rejected under the same rationale.

Regarding claim 14, claim 14 is directed to the computing system of claim 11. Claim 14 is similar in scope to claim 4 and is therefore rejected under the same rationale.

Regarding claim 15, claim 15 is directed to the computing system of claim 11. Claim 15 is similar in scope to claim 5 and is therefore rejected under the same rationale.

Regarding claim 16, Innes discloses the method of claim 15. Claim 16 is similar in scope to claim 6 and is therefore rejected under the same rationale. 

Regarding claim 17, Innes discloses the computing system of claim 16. Claim 17 is similar in scope to claim 7 and is therefore rejected under the same rationale. 

Regarding claim 19, claim 19 is directed to a method. Claim 9 is similar in scope to claim 1 and is therefore rejected under the same rationale.

Regarding claim 20, claim 20 is directed to the method of claim 19. Claim 20 is similar in scope to claim 2 and is therefore rejected under the same rationale.

Regarding claim 22, claim 22 is directed to the method of claim 19. Claim 22 is similar in scope to claim 4 and is therefore rejected under the same rationale.

Regarding claim 23, Innes discloses the method of claim 19. Claim 23 is similar in scope to claim 5 and is therefore rejected under the same rationale. 

Claims 3, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (“Ross,” US 20160145599) in view of Innes et al (“Innes,” US 20140331297) and further in view of George et al (“George,” US 20160294822). 

Regarding claim 3, Ross and Innes disclose the virtual delivery appliance of claim 1.
Ross and Innes fail to explicitly disclose wherein the client device comprises a local wireless transceiver configured to exchange the authentication challenge message and the authentication answer message with a mobile wireless communication device.
However, in an analogous art, George discloses wherein the client device comprises a local wireless transceiver configured to exchange the authentication challenge message and the authentication answer message with a mobile wireless communication device, (George, [0025], [0052] & [0059] describes wherein the client device comprises a Bluetooth [a local wireless transceiver] configured to exchange the authentication challenge message and the authentication answer message with a mobile device)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of George with the
method/system of Ross and Innes to include wherein the client device comprises a biometric device configured to generate the biometric characteristic of the user. One would have been motivated to provide proximity-based authentication using Bluetooth (George, [0005]). 

Regarding claim 13, claim 13 is directed to the computing system of claim 11. Claim 13 is similar in scope to claim 3 and is therefore rejected under the same rationale.

Regarding claim 21, claim 21 is directed to the method of claim 19. Claim 21 is similar in scope to claim 3 and is therefore rejected under the same rationale.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (“Ross,” US 20160145599) in view of Innes et al (“Innes,” US 20140331297) and further in view of Pisut et al (“Pisut,” US 20180101850). 

Regarding claim 8, Ross and Innes disclose the virtual delivery appliance of claim 6. 
Ross further discloses wherein the web authentication API command (Ross, [0010]-[0013], [0037], describes wherein said processor is configured to translate the web authentication API command from the relying party into the authentication challenge message; also see [0055]-[0056], [0062], [0066]-[0067], [0071]-[0073], [0075], [0082]-[0083], [0086]-[0087], [0094], [0101] which describe an API call in greater detail)
Ross and Innes fail to explicitly disclose comprises a WebAuthn standard authentication command. 
However, in an analogous art, Pisut discloses wherein the web authentication API command comprises a WebAuthn standard authentication command, (Pisut, [0006], [0045], [0025]-[0027], [0081]-[0083] and FIG 4A describes a WebAuthn standard authentication command)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Pisut with the
method/system of Ross and Innes to include wherein the web authentication API command comprises a WebAuthn standard authentication command. One would have been motivated to provide 

Regarding claim 18, Innes discloses the computing system of claim 16. Claim 18 is similar in scope to claim 8 and is therefore rejected under the same rationale. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (“Ross,” US 20160145599) in view of Innes et al (“Innes,” US 20140331297) and further in view of Erickson et al (“Erickson,” US 20200358822)

Regarding claim 9, Ross and Innes disclose the virtual delivery appliance of claim 1. 
Ross and Innes fail to explicitly disclose wherein the application operates within a virtual operating system (OS); wherein the virtual OS comprises a native authentication interface; and wherein said processor is configured to intercept an authentication OS command of the native authentication interface from the relying party.
However, in an analogous art, Erickson discloses wherein the application operates within a virtual operating system (OS);  (Erickson, [0015] & [0052], describes wherein the application operates within a virtual operating system as a virtual machine)
wherein the virtual OS comprises a native authentication interface; (Erickson, [0022], [0015] & [0052] describes wherein the virtual machine comprises a WebAuthn Application Programming Interface [a native authentication interface]). 
and wherein said processor is configured to intercept an authentication OS command of the native authentication interface from the relying party, (Erickson, [0055], describes a processor; [0012], describes intercepting WebAuthn requests [authentication OS command of the native authentication interface] from the relying party). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Erickson with the method/system of Ross and Innes to include wherein the application operates within a virtual operating system (OS); wherein the virtual OS comprises a native authentication interface; and wherein said processor is configured to intercept an authentication OS command of the native authentication interface from the relying party. One would have been motivated to provide policy enforcement on interactions between computing devices (Erickson, [0001]). 

Regarding claim 10, Ross, Innes and Erickson disclose the virtual delivery appliance of claim 9.  
Ross further discloses wherein said processor is configured to translate the command from the relying party into the authentication challenge
message; (Ross, [0010]-[0013], [0037], describes translating the API call from the relying party into the authentication challenge message; also see [0055]-[0056], [0062], [0066]-[0067], [0071]-[0073], [0075], [0082]-[0083], [0086]-[0087], [0094], [0101] which describe an API call in greater detail)
and wherein the client device is configured to reconstruct the command based upon the authentication challenge message, (Ross, [0010]-[0013], [0037], describes and wherein the client device is configured to reconstruct the API call based upon the authentication challenge message; also see [0055]-[0056], [0062], [0066]-[0067], [0071]-[0073], [0075], [0082]-[0083], [0086]-[0087], [0094], [0101] which describe an API call in greater detail)
Erickson further discloses an authentication OS command (Erickson, [0055], describes a processor; [0012], describes intercepting WebAuthn requests [authentication OS command of the native authentication interface] from the relying party). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Erickson which teaches a specific authentication OS command with the method/system of Ross which teaches translating and reconstructing the command into and authentication challenge message and Innes to include an authentication OS command. One would have been motivated to provide a means to translate and reconstruct specific authentication OS commands by policy enforcement on interactions between computing devices (Erickson, [0001]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-3774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439                                                                                                                                                                                                        
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439